DISMISS and Opinion Filed December 22, 2022




                                              S   In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                         No. 05-22-01104-CV

                               VANESSA ALEMAN, Appellant
                                         V.
                              APARICIO GONZALEZ, Appellee

                     On Appeal from the 193rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-19-01138

                            MEMORANDUM OPINION
          Before Chief Justice Burns, Justice Molberg, and Justice Pedersen, III
                             Opinion by Chief Justice Burns
         On June 15, 2022, the trial court signed a judgment dismissing the underlying

case for want of prosecution. Appellant filed a timely motion to reinstate.1 In the

notice of appeal filed on October 12, 2022, appellant states she is appealing from the

trial court’s September 15, 2022 order denying her motion to reinstate the case.

Before the Court is appellee’s motion to dismiss the appeal for want of jurisdiction

asserting the appeal is untimely. Although given an opportunity to file a response,

appellant did not do so.



   1
       The motion to reinstate was filed on June 22, 2022 and is viewable on the trial court’s website.
      When a party files a timely post-judgment motion extending the appellate

timetable, the notice of appeal is due ninety days after the judgment is signed or,

with an extension motion, fifteen days after the deadline. See TEX. R. APP. P.

26.1(a); 26.3. Without a timely notice of appeal, this Court lacks jurisdiction. See

Brashear v. Victoria Gardens of McKinney, L.L.C., 302 S.W.3d 542, 545 (Tex.

App.—Dallas 2009, no pet.) (op. on reh’g).

      A motion to reinstate extends the appellate deadline. See TEX. R. APP. P.

26.1(a)(3). However, the appealable order is the dismissal order, not the order

denying a motion to reinstate. See Weik v. Second Baptist Church of Houston, 988

S.W.2d 437, 438 (Tex. App.—Houston [1st Dist.] 1999, pet. denied). The time to

file the notice of appeal runs from the signing of the dismissal order. See id.

      The dismissal order was signed on June 15, 2022 and appellant filed a timely

motion to reinstate on June 22nd. Accordingly, the notice of appeal was due on

September 13th or, with an extension motion, September 28th. Appellant filed a

notice of appeal on October 12th, fourteen days late. Because appellant failed to

timely appeal, we grant appellee’s motion and dismiss the appeal. See TEX. R. APP.

P. 42.3(a).


                                            /Robert D. Burns, III/
                                            ROBERT D. BURNS, III
                                            CHIEF JUSTICE

221104F.P05


                                         –2–
                               S
                         Court of Appeals
                  Fifth District of Texas at Dallas
                              JUDGMENT

VANESSA ALEMAN, Appellant                  On Appeal from the 193rd Judicial
                                           District Court, Dallas County, Texas
No. 05-22-01104-CV       V.                Trial Court Cause No. DC-19-01138.
                                           Opinion delivered by Chief Justice
APARICIO GONZALEZ, Appellee                Burns. Justices Molberg and
                                           Pedersen, III participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

       It is ORDERED that appellee APARICIO GONZALEZ recover his costs of
this appeal from appellant VANESSA ALEMAN.


Judgment entered December 22, 2022




                                     –3–